DETAILED ACTION
The Amendment to the Title filed 6/7/21 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Yayoi Romans (Reg. No. 77,372) on 6/14/21.

The application has been amended as follows:

Rewrite claim 1 as follows:
“1. (Currently amended)	A receiving apparatus installed or managed in a security company comprising:
 a processor, which is configured to:
 receive, over a network, a request for registering feature information of a target electronic file, among electronic file that has already been transmitted from a transmitter terminal, wherein the transmitter terminal is a personal computer (PC), a smart phone, or a tablet terminal, wherein the target electronic file does not contain any computer virus and is specified as an electronic file to be viewing-access restricted from a receiver-side user of a receiver 
process and provide the feature information of the target electronic file that does not contain any computer virus to a generating apparatus or a generating unit that generates a virus definition file of an antivirus software, to register the feature information of the target electronic file, that does not contain any computer virus, in the virus definition file to detect the target electronic file that does not contain any computer virus as a removal target by the antivirus software installed on the receiver terminal and implemented by the receiver-side user of the receiver terminal,
wherein the target electronic file, that does not contain any computer virus, is 

Rewrite claim 2 as follows:
“2. (Currently amended)	A method of restricting viewing access, comprising: 
receiving, over a network, a request for registering feature information of a target electronic file, among electronic file that has already been transmitted from a transmitter terminal, wherein the transmitter terminal is a personal computer (PC), a smart phone, or a tablet terminal, wherein the target electronic file does not contain any computer virus and is specified as an electronic file to be viewing-access restricted from a receiver-side user of a receiver terminal by an operation input from a transmitter-side user of the transmitter terminal via an input apparatus of the transmitter terminal, wherein the receiver terminal is a personal computer (PC), a smart phone, or a tablet terminal; and 
providing the feature information of the target electronic file, that does not contain any computer virus, to a generating apparatus or a generating unit that generates a virus definition file of an antivirus software, to register the feature information of the target electronic file, that does not contain any computer virus, in the virus definition file to detect the target electronic file that does not contain any computer virus as a removal target by the antivirus software installed on the receiver terminal and implemented by the receiver-side user of the receiver terminal,
wherein the target electronic file, that does not contain any computer virus, is 

Rewrite claim 3 as follows:
“3. (Currently amended)	A non-transitory computer-readable recording medium storing a computer program, the computer program causing a dedicated processor to execute:
acquiring, over a network, feature information of a target electronic file, among electronic file that has already been transmitted from a transmitter terminal, wherein the transmitter terminal is a personal computer (PC), a smart phone, or a tablet terminal, wherein the target electronic file does not contain any computer virus and is specified as an electronic file to be restricted from viewing-access by a receiver-side user of a receiver terminal by an operation input from a transmitter-side user of the transmitter terminal via an input apparatus of the transmitter terminal, wherein the receiver terminal is a personal computer (PC), a smart phone, or a tablet terminal; and
transmitting, over the network, the feature information of the target electronic file, that does not contain any computer virus, to a receiving apparatus installed or managed in a security company that receives information for identifying a removal target for an antivirus software to register the feature information of the target electronic file, that does not contain any computer virus, in a virus definition file of the antivirus software, 
wherein the target electronic file that does not contain any computer virus is 

Rewrite claim 10 as follows:
“10. (Currently amended)	The receiving apparatus according to claim 1, wherein the target electronic file that does not contain any computer virus is an email, and the feature information to be registered in the virus definition file is a message-identifier (ID) that is assigned to the email by a mail server.”;

Rewrite claim 12 as follows:
“12. (Currently amended)	The method of restricting viewing access according to claim 2, wherein the target electronic file that does not contain any computer virus is an email, and the feature information to be registered in the virus definition file is a message-identifier (ID) that is assigned to the email by a mail server.”;

Rewrite claim 14 as follows:
“14. (Currently amended)	The non-transitory computer-readable recording medium according to claim 3, wherein the target electronic file that does not contain any computer virus is an email, and the feature information to be registered in the virus definition file is a message-identifier (ID) that is assigned to the email by a mail server.”; and

Rewrite claim 16 as follows:
“16. (Currently amended)	The method according to claim 7, wherein the target electronic file that does not contain any computer virus is an email, and the feature information added to the virus definition file is a message-identifier (ID) that is assigned to the email by a mail server.”.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a receiving apparatus installed or managed in a security company comprising: a processor, which is configured to: process and provide the feature information of the target electronic file that does not contain any computer virus to a generating apparatus or a generating unit that generates a virus definition file of an antivirus software, to register the feature information of the target electronic file, that does not contain any computer virus, in the virus definition file to detect the target electronic file that does not contain any computer virus as a removal target by the antivirus software installed on the receiver terminal and implemented by the receiver-side user of the receiver terminal, wherein the target electronic file, that does not contain any computer virus, is removed by the antivirus software installed on the receiver terminal” in light of other features as recited in independent claim 1 and similarly recited in independent claims 2, 3 and 7. Dependent claims 4-6 and 8-16 are allowed at least by virtue of their dependencies from the independent claims.

“Peden et al.” (US 9,014,343) (Hereinafter Peden) discloses a method for facilitating message recalls by receiving an indication that a message has been communicated in association with a user device, communicating a confirmation message including a recall option, receiving a user selection of the recall option and initiating a recall of the message.
Peden does not explicitly disclose a receiving apparatus installed or managed in a security company comprising: a processor, which is configured to: process and provide the feature information of the target electronic file that does not contain any computer virus to a generating apparatus or a generating unit that generates a virus definition file of an antivirus software, to register the feature information of the target electronic file, that does not contain any computer virus, in the virus definition file to detect the target electronic file that does not contain any computer virus as a removal target by the antivirus software installed on the receiver terminal and implemented by the receiver-side user of the receiver terminal, wherein the target electronic file, that does not contain any computer virus, is removed by the antivirus software installed on the receiver terminal.

“Banerjee” (US 8,819,823) discloses a method for alerting recipients as to a potential threat by analyzing information regarding network activity amongst at least two computers to determine a threat communicated to a computer of the at least two computers and notifying the computer as to the communication of the threat.
Banerjee does not explicitly disclose a receiving apparatus installed or managed in a security company comprising: a processor, which is configured to: process and provide the feature information of the target electronic file that does not contain any computer virus to a generating apparatus or a generating unit that generates a virus definition file of an antivirus software, to register the feature information of the target electronic file, that does not contain any computer virus, in the virus definition file to detect the target electronic file that does not contain any computer virus as a removal target by the antivirus software installed on the receiver terminal and implemented by the receiver-side user of the receiver terminal, wherein the target electronic file, that does not contain any computer virus, is removed by the antivirus software installed on the receiver terminal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
June 14, 2021